Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-17-00521-CV

                          Maria SALINAS and Salvador Morales,
                                     Appellants

                                             v.

                           Arthur SALINAS and Monica Salinas,
                                       Appellees

                From the 218th Judicial District Court, Wilson County, Texas
                           Trial Court No. 15-10-00608-CVW-A
                      The Honorable Russell Wilson, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. It is ORDERED that Appellees recover costs of this appeal from Appellants.

      SIGNED August 22, 2018.


                                              _____________________________
                                              Irene Rios, Justice